TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       ON REHEARING



                                     NO. 03-20-00169-CV



                                   Patricia Mihal, Appellant

                                                v.

                       Geico Advantage Insurance Company, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-18-003830, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               On July 15, 2021, this Court issued a memorandum opinion and rendered

judgment in this appeal reversing in part the trial court’s judgment and remanding the issue of

attorney’s fees. The parties have since filed an agreed motion to dismiss this appeal stating that

they have settled the underlying dispute and requesting that we issue the mandate early. See Tex.

R. App. P. 18.1(c) (allowing mandate to issue early “if the parties so agree”). We, accordingly,

withdraw our July 15, 2021 judgment, grant the agreed motion, and dismiss the appeal. See id.

R. 42.1(a).
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Dismissed on Agreed Motion on Rehearing

Filed: September 3, 2021




                                               2